Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2016

                                      No. 04-16-00506-CV

                               IN THE INTEREST OF P.P.G.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-CI-06180
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was filed late without a motion for extension of time to file
the notice. See TEX. R. APP. P. 26.1, 26.3. On August 25, 2016, we ordered Appellant to file a
written response presenting a reasonable explanation for the late notice of appeal. See TEX. R.
APP. P. 26.3, 10.5(b)(1)(C); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        On August 29, 2016, Appellant filed a written response explaining the late notice of
appeal; our August 25, 2016 order is satisfied. See Garcia v. Kastner Farms, Inc., 774 S.W.2d
668, 670 (Tex. 1989) (noting a “reasonable explanation” comprises all but “deliberate or
intentional noncompliance”).
     We reinstate the appellate timetable. The court reporter’s record is due within TEN
DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court